Citation Nr: 1211042	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-44 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for bilateral ankle disability.

5.  Entitlement to service connection for residuals of a head concussion.

6.  Entitlement to service connection for chin splints.

7.  Entitlement to an in initial evaluation in excess of 10 percent for bilateral toe onychomycosis.

8.  Entitlement to an initial compensable evaluation for residuals of a right ulnar fracture.

9.  Entitlement to an initial compensable evaluation for residuals of a right index finger fracture.

10.  Entitlement to an initial compensable evaluation for right foot plantar fasciitis with heel spur.

11.  Entitlement to an initial compensable evaluation for left foot plantar fasciitis with heel spur.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the Veteran filed claims for service connection for the issues on appeal in July 2006.  He asserted that such conditions are due to the physical demands and challenges of serving as an infantryman in the Army for 22 years.  The Veteran's DD Form 214 shows that his primary military occupational specialty was that of an infantryman.

The record shows that the San Antonio VA Medical Center (VAMC) called the Veteran on December 20, 2006 to schedule VA examinations for his claimed conditions.  However, his wife informed the VAMC that he had left for Iraq on December 19, 2006 and that he would not return until March 2007.  Subsequently, in an August 20, 2007 letter, the RO notified the Veteran that a VA medical facility would be contacting him in order to schedule an examination.  On August 23, 2007, when the San Antonio VAMC called the Veteran to schedule his VA examination, he informed them that he would be going to Iraq to work on August 27, 2007.  The VAMC told the Veteran that his appointments could not be scheduled until September 12, 2007 and was advised to contact the RO when he returned to re-submit his claim.  The examination requests were cancelled.

Thereafter, based on the evidence of record which consisted of VA outpatient treatment records dated between May 2006 and June 2006, the RO, in a September 2007 decision, adjudicated the issues on appeal, which resulted in some claims being granted and others being denied.  The Veteran's January 2008 Notice of Disagreement with all of the adjudicated issues shows that he stated that he had advised the San Antonio VAMC of his deployment to Iraq and asked if they could work around his schedule.  He then specifically requested that the VAMC schedule his VA examinations between April 27, 2008 and May 25, 2008 or August 2008 and September 2008, as those were dates that he would be in the United States.  

However, despite the Veteran's request, the RO initiated requests for VA examinations for him on May 28, 2008, which was after he had informed them that he was going to be in Iraq.  A subsequent June 20, 2008 email from a VAMC employee shows that the Veteran's wife had contacted him and informed him that the Veteran was working in Iraq.  The email also showed that the Veteran's VA examinations had been cancelled.  The Veteran's November 2009 VA Form 9 shows that he specifically indicated that he was employed in Iraq and had not able to make his prior VA examinations.  Thereafter, in a January 2010 Deferred Rating Decision, the RO indicated that it needed to contact the Veteran to see if he was in the United States so that VA examinations could be scheduled.  Subsequently, a February 2010 note from a VA employee shows that the Veteran's wife informed her that he was not in the country because he was working in Iraq.  She also indicated that the Veteran would be back in the United States from March 20, 2010 until April 20, 2010.  

Here, the record shows that the RO has attempted to schedule the Veteran for pertinent VA examinations since 2006.  However, as detailed above, the record also demonstrates that although the Veteran was frequently out of the country and working in Iraq, he (on two separate occasions) gave VA specific periods of time when he would have been available for examination.  Nevertheless, the record shows that VA failed to schedule the Veteran for his examinations during such times and they were never completed.  Therefore, in light of the above, the Board finds that another attempt should be made to schedule the Veteran for VA examinations and opinions for the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses names, addresses, and dates of treatment of all medical providers from whom he has received treatment for the issues on appeal.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including from the South Texas Veterans Health Care System.  Any negative response should be noted. 

2.  Contact the Veteran and determine when he will be available for VA examination and schedule his examinations accordingly.  If he is not available for examination, please so indicate in the file.

3.  Afford the Veteran an appropriate VA examination(s) to determine the current nature and severity of his service-connected skin, bilateral foot, and right hand disabilities
The claims folder and a copy of this remand must be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's skin, foot, and right hand disabilities. 

4.  Afford the Veteran an appropriate VA examination(s) to determine the nature and etiology of any current low back, left wrist, bilateral knee, bilateral ankle, shin splint, and residuals of a concussion disability.  The claims folder and a copy of this remand must be made available to the examiner for review in connection with the examination.  All necessary tests should be performed.  All pertinent current disabilities should be identified. 

The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed low back, left wrist, bilateral knee, bilateral ankle, shin splint, and residuals of a head concussion disability is related to any incident of his service, to include the physical demands and challenges of the Veteran serving as an infantryman for 22 years.
		
The examiner should also specifically address the following:

a) Whether it is as least as likely as not that any currently diagnosed back disability is etiologically related to the Veteran's complaints of, and treatment for back pain, between 1984 and 2001.

b)  Whether it is as least as likely as not that any currently diagnosed knee disability is etiologically related to the Veteran's complaints of, and treatment for, knee pain in 1986 and 2001.

c)  Whether it is as least as likely as not that any currently diagnosed left wrist disability is etiologically related to the Veteran's November 1998 left hand injury after falling off of a bicycle. 

The examiner should consider the Veteran's lay statements when rendering the opinions.  

5.  The AOJ should determine if the appellant performed active duty after 2002.  If he did perform active duty, the service treatment records should be obtained.

6.  The AOJ should request all employment physical examinations that were conducted subsequent to active duty.

7.  Following completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, furnish the Veteran an appropriate Supplemental Statement of the Case and opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


